                IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                         FORT WORTH DIVISION

RONALD M. HOENIG,                 §
                                  §
           Petitioner,            §
                                  §
v.                                § Civil Action No. 4:19-CV-374-Y
                                  §
UNITED STATES OF AMERICA,         §
                                  §
           Respondent.            §

                         OPINION AND ORDER

     Before the Court is a Petition for a Writ of Habeas Corpus

under U.S.C. § 2241 filed by petitioner Ronald M. Hoenig, a federal

prisoner   presently   assigned   to   a   Dallas   Residential   Re-entry

facility operated by the Volunteers of America in Hutchins, Texas.

After considering the pleading and relief sought by Petitioner and

the applicable law, the Court concludes that the § 2241 petition

must be dismissed.




I.   BACKGROUND/CLAIM FOR RELIEF

     Petitioner Ronald M. Hoenig was convicted in this Court for

being a felon in possession of a firearm (Class A Felony) in

violation of 18 U.S.C. § § 922(g)(1) and 924(e)(1). United States

v. Hoenig, No.4:02-CR-035-Y(1)(N.D. Tex. Nov. 26, 2002).            Hoenig

was sentenced to a term of imprisonment of 240 months. Id. At this

time, the Bureau of Prisons (“BOP”) shows Hoenig’s projected

release date as September 23, 2019. See www.bop.gov/inmate locator

(last visited May 6, 2019).
     In the petition, Hoenig alleges that his current scheduled

release   date   of   September   23,   2019,   is   no   longer   correct.

Specifically, he cites to the passage of the First Step Act of 2018

(“FSA 2018") as entitling him to additional days of good conduct

time (“GCT”) credits. (Pet. (doc. 1) at 2.) Hoenig alleges he

should be entitled to release on May 23, 2019. Id.



II. ANALYSIS

     Section 102(b)(1) of the First Step Act of 2018, Public Law

No. 115–391, (“FSA”) amended 18 U.S.C. § 3624(b) to permit federal

inmates to earn 54 days of good conduct time for each year of the

prisoner’s sentence imposed by the court, rather than for each year

of the sentence served, effectively abrogating Barber v. Thomas,

560 U.S. 474, 476 (2010)(upholding the BOP’s method of awarding

good-time credit at the end of each year the prisoner served). See

Public Law 115-391, 132 Stat. 5194, § 102(b)(1). But the good-time

calculation provisions of the FSA did not become effective when the

law was signed on December 21, 2018. See Banegas v. Wilson, No.

4:19-CV-178-A (N.D. Tex. Mar. 26, 2019) (McBryde, J.); Roy v.

Bureau of Prisons, No. 2:19-CV-59-RMP, 2019 WL 1441622, at *1 (E.D.

Wash. April 1, 2019). Rather, the good-time-credit change will not

take effect until the Attorney General completes the “risk and

needs assessment system” required to be completed within 210 days

after the December 21, 2018 enactment, as provided by §§ 101(a) and

102(b)(2) of the FSA. See Schmutzler v. Quintana, No.5:19-046-DCR,



                                    2
2019 WL 727794, at *2 (E.D. Ky. Feb. 20, 2019). Therefore, §

102(b)(1) will not take effect until approximately mid-July 2019.

Id.; Banegas, No. 4:19-CV-178-A (doc. 7.)

     Federal      courts   are    limited   under   Article    III   of   the

Constitution to deciding “cases” and “controversies.” U.S. CONST.

art. III, § 2. “In order to give meaning to Article III’s case-or-

controversy requirement, the courts have developed justiciability

doctrines, such as the standing and ripeness doctrines.” Sample v.

Morrison, 406 F.3d 310, 312 (5th Cir. 2005)(citing United Transp.

Union v. Foster, 205 F.3d 851, 857 (5th Cir. 2000) and Lujan v.

Defenders of Wildlife, 504 U.S. 555, 650 (1992)). The ripeness

doctrine is designed “to prevent the courts, through avoidance of

premature adjudication, from entangling themselves in abstract

disagreements over administrative policies, and also to protect the

agencies   from    judicial      interference   until   an    administrative

decision has been formalized and its effects felt in a concrete way

by the challenging parties.” Id. (quoting Nat’l Park Hosp. Ass’n v.

Dep’t of Interior, 538 U.S. 803, 807-08 (2003)(internal citations

omitted)).

     Because the BOP does not have the authority to recalculate

Hoenig’s good-time credit until the relevant provisions of the FSA

take effect in approximately mid-July 2019, the question of whether

the BOP has erred in the calculation of Hoenig’s sentence is

premature and not yet ripe. Accord Banegas v. Wilson, No.4:19-CV-

178-A (N.D. Tex. Mar. 26, 2019)(dismissing § 2241 petition seeking



                                       3
re-calculation of good-time credits as premature)(McBryde, J.);

Gossman v. Underwood, No.3:19-CV-351-G (BK) (N.D. Tex. April 1,

2019)(Fish, J.)(adopting findings, conclusions, and recommendation

to dismiss § 2241 petition seeking recalculation of good-time

without prejudice as premature); Roy v. BOP, 2019 WL 1441622 at *2

(discussing “ripeness” doctrine and finding that § 2241 petition

challenging good-time under the FSA was premature). Accordingly,

Hoenig’s present petition under § 2241 must be dismissed without

prejudice.



III.    ORDER

       For   the   reasons   discussed   herein,   petitioner   Ronald   M.

Hoenig’s petition for relief under 28 U.S.C. § 2241 is DISMISSED

without prejudice.

       SIGNED May 7, 2019.

                                         ____________________________
                                         TERRY R. MEANS
                                         UNITED STATES DISTRICT JUDGE




                                     4
